972 F.2d 354
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Landa J. IVERSON, Appellant,v.Henry C. MEECE, Jr., individually;  Richard L. Rayl,individually;  Elaine Little, individually, Appellees.
No. 91-2862.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 13, 1992.Filed:  August 5, 1992.

Before FAGG, Circuit Judge, BRIGHT, Senior Circuit Judge, and BOWMAN, Circuit Judge.
PER CURIAM.


1
Landa J. Iverson, a former employee of the Grafton State School in North Dakota, brought this 42 U.S.C. § 1983 civil rights action against the defendants, in their individual capacities, for violating her procedural and substantive due process rights by reassigning and transferring her to a different position at a different division of the school's facilities.  Iverson appeals from the district court's1 grant of summary judgment, which held that because her pay grade remained the same at both positions, Iverson had not been subject to demotion or reprisal actions, thus, her reassignment and transfer did not implicate a protected property interest.


2
On appeal, Iverson contends that the district court erred in holding that her reassignment and transfer did not implicate a protected property interest with respect to her employment.  Iverson also reasserts her claim that the defendants' actions deprived her of substantive due process.


3
We agree with the conclusions of the district court and affirm on the basis of the well-reasoned Memorandum and Order of the district court, dated July 10, 1991 (Civil Docket No. A1-88-41).



1
 The Honorable Paul Benson, United States Senior District Judge for the District of North Dakota